Citation Nr: 0600590	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
insomnia related to an organic factor (leg injury).

2.  Entitlement to service connection for a disability 
characterized by right-sided paralysis, claimed as secondary 
to service-connected residuals of a gunshot wound to the 
right ankle with tarsal tunnel syndrome.

3.  Entitlement to service connection for a disability 
characterized by chronic headaches.

4.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.  His military records show that he served in the 
Republic of Vietnam with the United State Marine Corps and 
that his decorations include the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Washington, D.C., 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, awarded the veteran a 10 percent 
evaluation for insomnia related to an organic factor (leg 
injury) and denied his claims for VA compensation for a 
disability characterized by right-sided paralysis (claimed as 
secondary to service-connected residuals of a gunshot wound 
to the right ankle with tarsal tunnel syndrome), a disability 
characterized by chronic headaches, and a right knee 
disability (claimed as secondary to service-connected 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome).

The veteran is currently service-connected for post-traumatic 
stress disorder (currently rated 100 percent disabling), 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome (currently rated 30 percent disabling), and a 
scar of his left ankle (currently rated as noncompensably 
disabling).

In July 2003, the Board remanded the case to the RO for 
further evidentiary and procedural development.  Thereafter, 
the denials of the claims on appeal were confirmed in a March 
2005 supplemental statement of the case.  The case was 
returned to the Board and the veteran now continues his 
appeal.

For the reasons discussed below, the claim of entitlement to 
service connection for a right knee disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The symptoms attributable to the veteran's service-
connected insomnia due to an organic factor cannot be 
separately distinguished from the symptoms associated with 
his service-connected post-traumatic stress disorder.

2.  A chronic disability characterized by right-sided 
paralysis did not have its onset during active duty and is 
unrelated to service-connected residuals of a gunshot wound 
to the right ankle with tarsal tunnel syndrome.

3.  A chronic disability characterized by recurring headaches 
did not have its onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation greater than 10 
percent for insomnia related to an organic factor (leg 
injury) have not been met as they cannot be factually 
determined.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9505 (1996).

2.  A chronic disability characterized by right-sided 
paralysis was not incurred in active service and is not 
proximately due to, or the result of service-connected 
residuals of a gunshot wound to the right ankle with tarsal 
tunnel syndrome.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).

3.  A chronic disability characterized by recurring headaches 
was not incurred in active service.  38 C.F.R. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

With regard to the claims addressed in the decision portion 
of this appellate determination, the Board notes that the RO 
has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2002, 
December 2003, and February 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and relevant VA medical records 
dated from 1989 - 2003 have been obtained and associated with 
the claims file.  He has also been provided with a VA 
examination that addresses the increased rating claim.  
Lastly, medical nexus opinions addressing the service 
connection issues on appeal have been obtained for inclusion 
in the evidence.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, the veteran has not identified any 
additional, relevant evidence pertaining to the issues 
addressed in the decision portion of this appeal that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claims.  By the RO letters issued in March 2002, December 
2003, and February 2004; the rating decisions; the statements 
of the case; and the supplemental statements of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the appellant's 
claims discussed herein would not be prejudicial error to the 
appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the AOJ decisions that are the basis of 
this appeal were issued, and subsequently, the VA provided 
the appellant with the relevant notices as required by VCAA 
(per the RO letters issued in March 2002, December 2003, and 
February 2004.  In spite of this fact, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of the claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Lastly, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

(a.)  Entitlement to an evaluation greater than 10 percent 
for insomnia related to an organic factor (leg injury).

The veteran is currently rated as 10 percent disabled for 
insomnia related to an organic factor (i.e., his service-
connected right leg disability, residuals of a gunshot 
wound).  The disability is rated under the provisions of 38 
C.F.R. § 4.132, Diagnostic Code 9505, for psychological 
factors affecting a musculoskeletal condition.  A notation 
associated with Diagnostic Code 9505 states that when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
Diagnostic Code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  Diagnostic 
Code 9505 was from an older version of the rating schedule 
and was eliminated after November 7, 1996, following 
implementation of revisions to the rating code for 
psychiatric disorders contained in 38 C.F.R. § 4.130.

With respect to the applicable law, the Board observes that 
the regulation with respect to rating mental disorders has 
been changed, see 61 Fed. Reg. 52695 (October 8, 1996), 
effective November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 
4.125- 4.132).  The United States Court of Appeals for 
Veterans Claims (Court) held in DeSousa v. Gober that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation." 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  In this 
respect, the Board notes that, as the old criteria for 
evaluating insomnia is more favorable to the veteran, the 
Board will only evaluated such disability under the old 
criteria as effective prior to November 1996.  There is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The veteran's insomnia is show by the evidence to be 
manifested by periods of sleeplessness due to pain from his 
gunshot wound residuals and nightmares, with the veteran 
being able to obtain only a few hours of sleep per night, if 
at all, through use of medication.  The sleeplessness made 
him irritable and mildly impacted upon his work efficiency 
and ability to effectively interact with others and warranted 
the 10 percent evaluation assigned.  During the course of the 
appeal, the veteran was granted service connection and a 100 
percent rating for post-traumatic stress disorder (PTSD).  
The veteran's PTSD was manifested by a constellation of 
psychiatric symptomatology that also included disturbed sleep 
due to combat-related nightmares.  On VA psychiatric 
examination of the veteran in December 2003, the examiner 
stated that the injury-related insomnia's impact on the 
veteran's socio-economic impairment could not be 
distinguished from the disturbed sleep and psychiatric 
symptoms associated with his PTSD.  In view of this 
determination, and because the veteran's totally disabling 
PTSD represents his primary psychiatric diagnosis and imposes 
a far greater impact upon his social and occupational 
functioning than the injury-related insomnia, and because 
Diagnostic Code 9505 is also obsolete, the Board concludes 
that it is no longer possible to individually, accurately, 
and fairly rate the severity of the injury-related insomnia.  
The veteran's claim for an evaluation greater than 10 percent 
for insomnia related to an organic factor (leg injury) is 
therefore denied.

(b.)  Entitlement to service connection for a disability 
characterized by right-sided paralysis, claimed as secondary 
to service-connected residuals of a gunshot wound to the 
right ankle with tarsal tunnel syndrome, and a disability 
characterized by chronic headaches.

The veteran's service medical records show no treatment for, 
or diagnosis of a chronic disability characterized by 
paralysis of his right side, or chronic headaches during 
active duty or for many years following his separation from 
service in May 1969.

In a prior Board decision rendered during the course of the 
current appeal and dated in July 2003, the veteran was denied 
service connection for a chronic back and neck disability (to 
include back and neck pain).  Current medical records show 
that the veteran was experiencing right-sided hemiparesis and 
complaints of persistent headaches.  The reports of a July 
2002 VA neurological examination and a December 2003 VA 
orthopedic examination tends to show that the headaches and 
unilateral paralysis represented a hemisensory deficit that 
was the result of cervical spondylosis with degenerative 
changes and radiculopathy that affected his right side.  The 
December 2003 examiner stated that the paralysis was 
unrelated to the veteran's service-connected residuals of a 
gunshot wound to the right ankle with tarsal tunnel syndrome, 
or to any surgery undertaken to treat the right ankle, or to 
any altered gait that may have resulted from the right ankle 
injury.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

The facts of this case are straightforward: chronic 
disabilities manifested by right-sided paralysis and 
persistent headaches are not shown to have had their onset 
during the veteran's period of active duty for many years 
following his discharge from military service.  The objective 
medical evidence shows that the veteran's right-sided 
hemiparesis and headaches are etiologically related to his 
non-service-connected cervical spondylosis with degenerative 
changes and radiculopathy and are not associated in any way 
to his service-connected gunshot wound residuals of his right 
ankle.  In view of the foregoing discussion, the Board 
concludes that the facts do not support the veteran's claims 
for VA compensation for his chronic right-sided hemiparesis 
or headaches.  His appeal in this regard is therefore denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) West 2002; 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran seeks to establish a nexus 
between his right-sided hemiparesis and chronic headaches 
with his period of military service based on his personal 
knowledge of medicine and his own medical history, because 
there are no objective indications in his claims folder that 
he possesses any medical accreditation, certification, or 
expertise that allows him to present commentary on matters 
regarding medical diagnoses, causation, and etiology, his 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

An evaluation greater than 10 percent for insomnia related to 
an organic factor (leg injury) is denied.

Service connection for a disability characterized by right-
sided paralysis is denied.

Service connection for a disability characterized by chronic 
headaches is denied.


REMAND

The veteran claims entitlement to service connection for a 
right knee disability and advances the theory that he has a 
chronic right knee disorder that is secondarily related to 
his service-connected residuals of a gunshot wound to the 
right ankle with tarsal tunnel syndrome.  In this regard, a 
VA physician presented a general statement in correspondence 
dated in February 1989 that the veteran's right ankle pain 
had progressively involved other body parts remote to his 
original injury, including his right lower extremity.  To 
further investigate this theory, the Board remanded the 
issue in July 2003 to determine whether or not the veteran 
had a chronic knee disability that was etiologically related 
to his gunshot wound residuals.  He was scheduled for a VA 
orthopedic examination in December 2003 with specific 
instructions given to the examining physician to address 
this question with a nexus opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, upon reading 
the examination report, the Board finds that no medical 
opinion has yet been rendered regarding the etiology, and 
possible relationship, between the veteran's service-
connected right ankle disability and his claimed right knee 
problems.  Accordingly, the matter must be remanded again so 
that the requested opinion may be obtained.  An additional 
medical examination is not required; the VA physician who 
examined the veteran in December 2003 should review the 
claims file and provide an addendum to his report which 
presents the requested nexus opinion with discussion and 
commentary, if appropriate.  The Board respectfully advises 
the RO that a remand by the Board confers on a veteran or 
other claimant the right to VA compliance with the remand 
order and imposes on the Secretary a concomitant duty to 
ensure compliance with the terms of such an order.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In light of the aforementioned discussion, the case is 
REMANDED to the RO for the following actions:

1.  The physician who examined the 
veteran's orthopedic system in December 
2003 should review his claims folder and 
then provide an addendum to the December 
2003 VA examination report.  The 
addendum should contain specific 
commentary as to whether the veteran 
currently suffers from a chronic right 
knee disorder, and, if so, whether that 
disorder is as likely as not proximately 
due to, the result of, or aggravated by 
his service-connected residuals of a 
gunshot wound to the right ankle.  The 
examiner should provide a detailed 
rationale for any opinion presented.  If 
the examiner is unable to provide an 
opinion without resorting to 
speculation, he should so state in his 
addendum.

The claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiners prior to 
conduction and completion of their 
examinations.

2.  The RO must review the claims 
folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  
Full compliance with such instructions 
is mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic 
disorder characterized by right knee 
pain.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


